Case 1:18-cv-00348-LG-RHW Document 1 Filed 11/01/18 Page 1 of 6




                                                     348-LG-RHW
Case 1:18-cv-00348-LG-RHW Document 1 Filed 11/01/18 Page 2 of 6
Case 1:18-cv-00348-LG-RHW Document 1 Filed 11/01/18 Page 3 of 6
Case 1:18-cv-00348-LG-RHW Document 1 Filed 11/01/18 Page 4 of 6
Case 1:18-cv-00348-LG-RHW Document 1 Filed 11/01/18 Page 5 of 6
Case 1:18-cv-00348-LG-RHW Document 1 Filed 11/01/18 Page 6 of 6
Case 1:18-cv-00348-LG-RHW Document 1-1 Filed 11/01/18 Page 1 of 13




                                                       348-LG-RHW




                                                         EXHIBIT A
Case 1:18-cv-00348-LG-RHW Document 1-1 Filed 11/01/18 Page 2 of 13




                                                         EXHIBIT A
Case 1:18-cv-00348-LG-RHW Document 1-1 Filed 11/01/18 Page 3 of 13




                                                         EXHIBIT A
Case 1:18-cv-00348-LG-RHW Document 1-1 Filed 11/01/18 Page 4 of 13




                                                         EXHIBIT A
Case 1:18-cv-00348-LG-RHW Document 1-1 Filed 11/01/18 Page 5 of 13




                                                         EXHIBIT A
Case 1:18-cv-00348-LG-RHW Document 1-1 Filed 11/01/18 Page 6 of 13




                                                         EXHIBIT A
Case 1:18-cv-00348-LG-RHW Document 1-1 Filed 11/01/18 Page 7 of 13




                                                         EXHIBIT A
Case 1:18-cv-00348-LG-RHW Document 1-1 Filed 11/01/18 Page 8 of 13




                                                         EXHIBIT A
Case 1:18-cv-00348-LG-RHW Document 1-1 Filed 11/01/18 Page 9 of 13




                                                         EXHIBIT A
Case 1:18-cv-00348-LG-RHW Document 1-1 Filed 11/01/18 Page 10 of 13




                                                         EXHIBIT A
Case 1:18-cv-00348-LG-RHW Document 1-1 Filed 11/01/18 Page 11 of 13




                                                         EXHIBIT A
Case 1:18-cv-00348-LG-RHW Document 1-1 Filed 11/01/18 Page 12 of 13




                                                         EXHIBIT A
Case 1:18-cv-00348-LG-RHW Document 1-1 Filed 11/01/18 Page 13 of 13




                                                         EXHIBIT A
Case 1:18-cv-00348-LG-RHW Document 1-2 Filed 11/01/18 Page 1 of 1

                                                        1:18-cv-348-LG-RHW
